Citation Nr: 0638777	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for asthma, claimed as 
secondary to in-service herbicide exposure.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

The Board notes that the veteran also timely perfected an 
appeal for entitlement to service connection for recurrent 
dermatitis. During the pendency of this appeal, however, the 
RO granted the claim in an April 2005 rating decision. 
Accordingly, the issue is considered fully resolved and is 
not addressed here.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a VA examination in December 2003 
for his various claimed conditions. The examiner noted in the 
report that the veteran indicated currently receiving social 
security disability income from the Social Security 
Administration (SSA) for his disabilities, to include, among 
other things, respiratory problems. The U.S. Court of Appeals 
for Veterans Claims has held that, where VA has notice that 
the veteran may be receiving disability benefits from the 
Social Security Administration (SSA), and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based. See Hayes v. Brown, 9 Vet. App. 67 (1996). 
Furthermore, the VCAA emphasizes the need for VA to obtain 
records from other Government agencies. See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002). Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records.

After the veteran's claims for entitlement to service 
connection for PTSD and depression were certified to the 
Board, he identified and provided release forms for recent 
private treatment received for his psychiatric conditions, to 
include hospitalizations associated with PTSD. The veteran 
also stated that he receives monthly treatment with Dr. 
Nasseem in the PTSD department at the VA Lincoln clinic. 

The RO should make an effort to obtain both the private 
treatment records and the VA medical records. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (indicating that 
federal records are considered part of the record on appeal 
since they are within VA's constructive possession).

The veteran was afforded a VA psychiatric examination in 
December 2003 to ascertain the extent and likely etiology of 
any and all psychiatric conditions found. After obtaining the 
veteran's most recent hospitalization and treatment records, 
the RO should schedule the veteran for a new VA examination 
if warranted by the new evidence.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim and award of SSA 
disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2. Obtain the veteran's medical records, 
to include both hospitalization records 
and outpatient records, from the VA 
Medical Centers/Outpatient Clinic in 
Lincoln, Nebraska from August 2005 to the 
present. All efforts to obtain VA records 
should be fully documented and the VA 
facility must provide a negative response 
if records are not available.

3. The RO should make an attempt to obtain 
the veteran's identified private treatment 
records, specifically the Great Plains 
Regional Medical Center, Dr. Lindley and 
Dr. Sullivan. The RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

4. After obtaining the above records, to 
the extent available, the RO should 
complete any additional steps necessary to 
develop the veteran's claims, to include 
affording him a new VA examination if 
warranted by the newly obtained evidence.

5. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



